because any notice of appeal from that order must have been filed no later
                 than July 7, 2014. Accordingly, we lack jurisdiction over this appeal and
                 we therefore order it dismissed. Notwithstanding, appellant's challenge to
                 these interlocutory rulings may be considered as part of the appeal
                 pending in Docket No. 65913, so long as appellant presents sufficient
                 arguments as to these disputed district court determinations.
                             It is so ORDERED.


                                                                                       , J.
                                                           Hardesty



                                                           Douglas




                 cc:   Hon. Valerie Adair, District Judge
                       Anthony Dewane Bailey
                       Clark County District Attorney
                       Olson, Cannon, Gormley, Angulo & Stoberski
                       Eighth District Court Clerk




SUPREME COURT
        OF                                           2
     NEVADA


(0) 1947A    e